                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                               Plaintiff,           )
                                                    )
                          v.                        )     No. 1:14-cr-00209-TWP-TAB
                                                    )
SHAUNETTE BROOKS,                                   ) -01
                                                    )
                               Defendant.           )


                  ENTRY DENYING MOTION TO REDUCE SENTENCE

       Shaunette Brooks’ Motion to Reduce Sentence, dkt. 193, asks the Court to modify her

sentence pursuant to 18 U.S.C. § 3582(c)(2) because she has serious medical needs that are not

being met under her current conditions of imprisonment. For the reasons stated below, the Motion

must be denied.

                                            I. DISCUSSION

       Title 18 U.S.C. § 3582(c) makes clear that a court “may not modify a term of imprisonment

once it has been imposed except” in limited circumstances. The provision Ms. Brooks has cited—

§ 3582(c)(2)—allows a court to modify a prison term that was based on a sentencing range that

has subsequently been lowered by the U.S. Sentencing Commission. Ms. Brooks has not identified

such a change to her sentencing range and the Court is not aware of any retroactive amendments

that would allow such a reduction. Therefore, her motion to reduce sentence, dkt. [193], is denied

on under this provisio.

       A separate provision—§ 3582(c)(1)(A)(i)— allows a court to reduce a prison term if

“extraordinary and compelling reasons warrant such a reduction.” The prisoner’s need for medical

care is a factor that may be considered in weighing whether such a reduction is warranted. See 18
U.S.C. § 3553(a)(2)(D) (cited in § 3582(c)(1)(A)). However, this provision does not allow the

Court to grant Ms. Brooks request because a court is authorized to reduce a prison term on this

basis only “upon motion of the Director of the Bureau of Prisons.” 18 U.S.C. § 3582(c)(1)(A). The

process by which an inmate may request that the Bureau file such a motion is outlined in BOP

Program Statement 5050.49, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g). The clerk is directed to include a

copy of Program Statement 5050.49 with Ms. Brooks’ copy of this Entry.

                                          II. CONCLUSION

        The Court is sympathetic to the medical situation Ms. Brooks has described. However, the

Court does not have authority to modify Ms. Brooks’ sentence under these circumstances. For the

reasons state above, the Motion to Reduce Sentence, dkt. [193] is DENIED. Additionally, if Ms.

Brooks is being denied necessary medical treatment for a serious medical condition, she may

initiate a civil lawsuit in the district of her incarceration.

        SO ORDERED.



       Date: 1/3/2019
Distribution:

Shaunette Brooks
12467-028
FMC Carswell
P.O. Box 27137
Fort Worth, TX 76127

Solomon Radner
ATTORNEY AT LAW
solomonradner@gmail.com


Barry D. Glickman
UNITED STATES ATTORNEY'S OFFICE
barry.glickman@usdoj.gov

Laura Paul
LAURA PAUL, PC
lapa777@icloud.com

Jeffrey D. Preston
UNITED STATES ATTORNEY'S OFFICE
jeffrey.preston@usdoj.gov
